DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08-10-2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant's arguments filed 07-06-2022 have been fully considered but they are not persuasive. Applicant argues that the positive electrode material of Matsuyama, even if arguably similar to that claimed, cannot be assumed to have similar characteristics as recited in the claims. Applicant further argues that evidence in the specification supports that even similar materials may not possess the same characteristics. 
Applicant further argues that the production process requires the key conditions such as subsequent heating of the slurry and the cited prior art fails to teach or suggest the unexpected advantages of employing these key conditions. 
Examiner respectfully disagrees and submits that the claimed language does not teach any of the key conditions described above. MPEP § 716.02 teaches that any differences between the claimed invention and the prior art may be expected to result in some differences in properties. Examiner recommends an amendment that clearly includes theses key conditions and further submits that the specification provides no support of these key conditions specifically providing the unexpected advantages. Therefore, an affidavit or declaration may be required in view of the allegations of unexpected results based on these key conditions. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/012522 A1 [English equivalent US 2019/0260018] hereinafter Matsuyama. 
Regarding Claim 1, Matsuyama teaches a positive electrode active material comprising: core material that includes a spinel-type composite oxide containing Li, Mn, O (paragraphs 22, 24); and a surface material (coating layer) that includes Li, Nb and O (paragraphs 41, 49). 
With regards to the recitation “…the active material exhibiting at least one peak…through measurement of an X-ray absorption fine structure…” and “…a particle size distribution measurement by laser diffraction scattering method…”, such claimed properties or characteristics of the positive electrode active material are presumed to be inherent. 
MPEP § 2112.01 states that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Because the structure recited by the prior art is substantially identical to the claimed positive electrode active material (i.e. a spinel-type composite oxide containing Li, Mn, O, core material having a coating layer that includes Li, Nb and O), the properties or functions as claimed are assumed to be inherent. 
Regarding Claims 2-4, Matsuyama teaches that the positive electrode active material comprises a core material that includes a spinel-type composite oxide containing Li, Mn, O (paragraphs 22, 24), and a surface material (coating layer) that includes Li, Nb and O (paragraphs 41, 49). Matsuyama further teaches that the D50 of the positive electrode active material is preferably 2 to 10 µm (paragraph 64), the average particles size is preferably 1 to 10 µm (paragraphs 67-68) and the crystallite size can be easily enlarged (paragraph 108). 
With regards to the recitation “…the ratio of the crystallite size to an average particle size determined from an image obtained using a scanning electron microscope…” and “…a particle size distribution measurement by laser diffraction scattering method…”, such claimed properties or characteristics of the positive electrode active material are presumed to be inherent. 
Regarding Claims 5-8, Matsuyama teaches a solid-state battery comprising: a positive electrode layer; a negative electrode layer; and a solid electrolyte layer, wherein the positive electrode layer comprises the active material described above and the solid electrolyte contains lithium, elemental phosphorous, and elemental sulfur (paragraphs 166-172). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729